 


117 HR 4426 EH: Homeland Security for Children Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 4426 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To amend the Homeland Security Act of 2002 to ensure that the needs of children are considered in homeland security planning, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Homeland Security for Children Act. 2.Responsibilities of Secretary of Homeland SecuritySection 102 of the Homeland Security Act of 2002 (6 U.S.C. 112) is amended by adding at the end of the following new subsection:  
 
(h)Planning requirementsThe Secretary shall ensure the head of each office and component of the Department takes into account the needs of children, including children within under-served communities, in mission planning and mission execution. In furtherance of this subsection, the Secretary shall require each such head to seek, to the extent practicable, advice and feedback from organizations representing the needs of children. The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply whenever such advice or feedback is sought in accordance with this subsection.. 3.Technical expert authorizedParagraph (2) of section 503(b) of the Homeland Security Act (6 U.S.C. 313(b)) is amended— 
(1)in subparagraph (G), by striking and at the end; (2)in subparagraph (H), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph:  (I)identify, integrate, and implement the needs of children, including children within under-served communities, into activities to prepare for, protect against, respond to, recover from, and mitigate against the risk of natural disasters, acts of terrorism, and other disasters, including catastrophic incidents, including by appointing a technical expert, who may consult with relevant outside organizations and experts, as necessary, to coordinate such integration, as necessary.. 
4.ReportNot later than one year after the date of the enactment of this Act and annually thereafter for five years, the Secretary of Homeland Security shall submit to the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report describing the efforts the Department has undertaken to review and incorporate feedback from organizations representing the needs of children, including children within under-served communities, into Department policy in accordance with subsection (h) of section 102 of the Homeland Security Act of 2002 (as amended by section 2 of this Act), including information on the following: (1)The designation of any individual responsible for carrying out such subsection (h). 
(2)Any review, formal or informal, of Department policies, programs, or activities to assess the suitability of such policies, programs, or activities for children and where feedback from organizations representing the needs of children should be reviewed and incorporated. (3)Any review, change, modification, or promulgation of Department policies, programs, or activities to ensure that such policies, programs, or activities are appropriate for children. 
(4)Coordination with organizations or experts outside the Department pursuant to such subsection (h) conducted to inform any such review, change, modification, or promulgation of such policies, programs, or activities.  Passed the House of Representatives September 29, 2021.Cheryl L. Johnson,Clerk.  